Citation Nr: 1630884	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-33 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, to include a left ear disability. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for Crohn's disease.

3.  Entitlement to service connection for bilateral hearing loss, to include a left ear disability.

4.  Entitlement to service connection for Crohn's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO denied the Veteran's application to reopen his previously denied claims for service connection for bilateral hearing loss, to include a left ear disability, and Crohn's disease. 

In March 2014, the Board remanded the Veteran's claims for further evidentiary development.  Specifically, the Board noted that the Veteran had not appeared for a scheduled January 2011 Decision Review Officer (DRO) hearing but it appeared the September 2010 notice of the hearing was sent to the Veteran's previous address rather than the updated one provided in October 2010.  Consequently, the Board remanded the claims for a new DRO hearing with appropriate notification sent to the Veteran's new address.

The RO's new, September 2014 DRO hearing notification letter was sent to the same address as the September 2010 notice.  Consequently the RO did not comply with the Board's remand instructions.  However, as the Board is reopening each claim, granting service connection for Crohn's disease, and remanding the claim for service connection for bilateral hearing loss, there is no prejudice to the Veteran in proceeding to address the claims at this time.
 
The issue of entitlement to service connection for bilateral hearing loss, to include a left ear disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss, to include a left ear disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year after it was issued.

2.  Evidence received more than one year since the July 2003 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss, to include a left ear disability.

3.  In a July 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for Crohn's disease.  The Veteran did not appeal that decision, and new and material evidence was not received within one year after it was issued.

4.  Evidence received more than one year since the July 2003 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for Crohn's disease.

5.  The evidence is at least evenly balanced as to whether the Veteran's Crohn's disease is related to his active duty military service.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied entitlement to service connection for a bilateral hearing loss, including a left ear disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, to include a left ear disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The July 2003 rating decision that denied entitlement to service connection for Crohn's disease is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103.

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for Crohn's disease.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for Crohn's disease are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting the applications to reopen and the service connection claim for Crohn's disease, further discussion of the VCAA is unnecessary.

I.  New and Material Evidence 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

The Board notes that in November 1985, the Veteran filed a claim for entitlement to service for a left ear disability.  In a Januray1986 VA correspondence, the Veteran was notified that arrangements were being made to schedule him a date and time for a VA examination to determine the nature and etiology of his claimed left ear disability.  Subsequently, in a February 1986 report of contact, the Veteran indicated that he would be unable to report to a VA examination and that he would re-file his claim at a later date.  In a March 1986 VA correspondence, the RO notified the Veteran that because he was unable to attend the VA examination, no further action would be taken on his claim for entitlement to service for a left ear disability.  

In April 2003, the Veteran filed a claim for entitlement to service for bilateral hearing (to include a left ear disability) and Crohn's disease.  The Veteran's claims were denied in a July 2003 rating decision based on a lack of an in-service injury, event, or disease and nexus between a current disability and service.  In August 2003, the Veteran was notified of this decision.  He did not appeal the July 2003 rating decision, nor was new and material evidence associated with the record within one year of its issuance.  

Accordingly, the July 2003 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The relevant evidence of record at the time of the July 2003 rating decision consisted of the Veteran's service treatment records (STRs) and his April 2003 claim.  Specifically, STRs show that the Veteran complained of left ear pain, otitis extrema diagnosis, and that he underwent a left ear surgery.  See, e.g., STRs dated August 1984 and July 1985.  

Relevant evidence received since the July 2003 denial includes the Veteran's July 2007 claim, VA and private treatment records, private audiology report, Dr. S. B.'s October 2007 statement, and the Veteran's statements.  Specifically, in an October 2007 statement, the Veteran reported that he was diagnosed with hemorrhoids during his military service and that it is related to his currently diagnosed Crohn's disease.  Further, in an October 2007 statement, Dr. S. B. suggested that the Veteran's hemorrhoids and associated symptoms were in fact early manifestations of his current Crohn's disease.  Moreover, a private audiology report suggests that the Veteran's complaints of bilateral hearing loss are related to his reports of his in-service noise exposure.  

As this new evidence related to the bases for the prior denial, specifically, the lack of nexus between his bilateral hearing loss and Crohn's disease and the Veteran's military service, and raises a reasonable possibility of substantiating the claims, the evidence is new and material.  Accordingly, the criteria for reopening of the claims for service connection for bilateral hearing loss and Crohn's disease have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

The Veteran seeks service connection for Crohn's disease, which he asserts had its onset during service.  The Veteran does not contend and the evidence does not suggest that he was diagnosed with Crohn's disease during service.  Instead, he asserts that prior to discharge, he was unable to have a bowel movement.  He reports that military doctor's diagnosed hemorrhoids, which were subsequently rediagnosed as fissures caused by early-stage Crohn's disease.  He also reports that he has experienced the same symptoms since service.  See Veteran's statement dated October 2007.

A February 1985 STR shows complaints of stomach pain, loose bowel movements, and the inability to keep any food down, but the August 1985 separation examination report is absent any complaint, treatment, or diagnosis of hemorrhoids or Crohn's disease.  

In October 2007, Dr. S.B., a Professor of Gastroenterology and Director of Inflammatory Bowel Disease Family Study at John Hopkins Medical School, reported treating the Veteran's bowel problems since 1990.  He explained that the Veteran first presented with a medical history of persistent hemorrhoids with complications of rectal bleeding.  He explained that a lower endoscopy revealed Crohn's disease.  Dr. S.B. concluded that he is "convinced in retrospect that [the Veteran's] problems of persistent hemorrhoids is due to his Crohn's disease.  He has remained having severe perianal Crohn's disease which has required multiple surgical" procedures.

First, the Board finds that the medical evidence of record demonstrates a current diagnosis of Crohn's disease.  Thus, a current disability has been established.

Second, the Board finds that the Veteran's reported in-service symptoms of hemorrhoids and bowel problems demonstrates incurrence of a disease or injury.  Here, the Veteran is competent to report symptoms he can personally experience, such as rectal bleeding and bowel dysfunction, as well as a contemporaneous diagnosis of hemorrhoids, even though such diagnosis is not explicitly documented in his STRs.  Additionally, the Veteran's reported symptoms and in-service diagnosis are credible, as they are consistent with the other evidence of record, such as the February 1985 STR, showing stomach pain and bowel dysfunction.  Thus, in-service incurrence of a disease or injury has been established.

Third, the Board finds that the Veteran's reported symptoms since service coupled with Dr. S.B.'s October 2007 opinion provide sufficient evidence of a nexus between the current Crohn's disease and the Veteran's in-service symptoms.  Dr. S.B.'s opinion that the Veteran's in-service symptoms were early manifestations of his current Crohn's disease is entitled to significant probative weight based because he is an expert in gastroenterological disorders such as Crohn's disease and because he based on his opinion on an accurate characterization of the evidence of record, to include the Veteran's competent and credible lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006) (reliance on the service history provided by the veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran).  Reading the opinion as a whole and in the context of the evidence of record, it reflects Dr. S.B.'s belief that there is a nexus between Crohn's disease and service based on the similarity of the in-service symptoms and those that would be expected in someone who subsequently developed Crohn's disease.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion in the evidence of record.

The evidence is thus at least evenly balanced as to whether the Veteran's Crohn's disease is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for Crohn's disease is warranted.  38 U.S.C.A. § 5107(b) 38 C.F.R. § 3.102.


ORDER

The application to reopen a claim of service connection for bilateral hearing loss, to include a left ear disability is granted.

The application to reopen a claim for service connection for service connection for Crohn's disease is granted.

Entitlement to service connection for Crohn's disease is granted.


REMAND

The Veteran claims that he has bilateral hearing loss, including a left ear disability, and that it is related to his military service.  Specifically, he claims that he was exposed to acoustic trauma, such as firing weapons, during military service.  See private audiologist's statement dated August 2008.  

The Veteran's DD 214 Form reflects that he was awarded a Marksman Badge (rifle and Band Grenade).  As such, the Board finds that the Veteran's statements regarding acoustic trauma during service are both competent and credible, as they are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).

His STRs show multiple diagnoses of left otitis extrema and left ear infections and complaints of left ear pain.  Additionally, he underwent a left ear surgery in March 1985.  Notably, although the August 1985 separation examination report shows that the Veteran reported hearing loss, his STRs reveal normal audiological results.

Post-service treatment records are replete with complaints of hearing loss; however, they do not show hearing loss for VA compensation purposes.  See, e.g, VA treatment record dated February 2007.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  None of the audiometric test scores appear to meet these criteria.  However, the Veteran has not been afforded a VA audiological examination.

While the evidence of record suggests that the Veteran may have a current hearing loss disability that may be associated with in-service events or injuries, the evidence of record is insufficient to decide the claim.  Accordingly, a VA examination is needed.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Furthermore, the Veteran's VA treatment records are only current through 2007; thus, upon remand updated treatment records should be obtained and associated with the claims file.

Finally, as noted, it appears that the new notification of the DRO hearing was again sent to the incorrect, old address of the Veteran.  A new notification letter should thus be sent.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a DRO hearing with notification to his current address.

2.  Obtain records of treatment that the Veteran may have received at any VA health care facility since November 2007.  All such available documents should be associated with the claims file.

3.  Schedule the Veteran for a VA examination with an audiologist to determine the current nature and etiology of his claimed bilateral hearing loss, to include a left ear disability.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should first identify whether the Veteran has a hearing loss disability of either ear pursuant to 38 C.F.R. § 3.385 or a left ear disability.  Then, as to any such disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability had its onset in service, or is otherwise related to service, to include as due to in-service acoustic trauma. 

A complete rationale should accompany any opinion provided

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


